This is a suit on a fire insurance policy. The plaintiff was successful in the County Court, and the defendant has brought this case to this court by writ of error.
It is contended that the proof fails to show a contract of insurance. We think the evidence will support a finding that J.F. Grubbs was the company's agent with authority to issue and deliver the policy without the payment in advance of the premium, and that he did so and bound the company by the contract.
We are also of the opinion that evidence was submitted that will support a finding that the plaintiff was the absolute owner of all the property covered by the policy. His possession was prima facie evidence of title; and while there is some ambiguity in the testimony as to how the Kempner property was acquired, we are not prepared to say that the proof shows a conditional and not an absolute sale.
The policy describes the property insured as "household and kitchen furniture * * * contained in above building." Besides the furniture belonging to the plaintiff, there was a stove and some other articles in the building belonging to one Anderson; and it is contended that this was a part of the property insured, and, as it did not belong to the plaintiff, the policy is void because he warranted his ownership of the property insured. The policy does not purport to cover all the household and kitchen furniture in the building, and the plaintiff is not seeking to recover for the loss of Anderson's furniture. The contract was not intended to apply to any furniture in the building except the plaintiff's, and is not subject to the objection urged against it.
We have considered the points made against the court's ruling as to the admissibility of certain evidence, but do not think reversible error is shown.
Affirmed. *Page 564